DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirasaki, US 2002/0090558.
The instant application is drawn to a pellicle frame in a frame shape, having an upper end face to arrange a pellicle film thereon and a lower end face to face a photomask, and being provided with at least one notched part from an outer side face toward an inner side face of the upper end face.
The relied upon prior art describes, teaches and suggests the claimed invention.  A pellicle for protecting a reticle, on which a circuit pattern is formed for manufacturing a semiconductor device, from an attachment of a foreign matter, comprising: a pellicle film having a predetermined thickness, through which a light transmits to the reticle; and a pellicle frame, on which a periphery of the pellicle film contacts, including: a body part having a frame shape, the height of which is substantially constant all over the body part; and an upper protruding part formed on an upper end of the body part that protrudes upward from the upper end of the body part for directly contacting with a surface of the pellicle film, the height of the upper protruding part being constant all over the upper protruding part.
A pellicle frame (pellicle frame 10B) in a frame shape (figures 2, 3, 5,11; par. 0044 - 0057, 0063 - 0065, 0094), having an upper end face (upper face of the upper protruding parts 28, 100) to arrange a pellicle film (pellicle film 12) thereon and a lower end face (lower face of lower protruding parts 30,102) to face a photomask (reticle 14) (figures 5B, 11B; par. 0063 - 0065, 0094), and being provided with at least one notched part (notch between upper ends 32, 70 and upper protruding parts 28, 100 to accommodate the adhesive 24) from an outer side face toward an inner side face of the upper end face (figures 5B, 11B).
The reference (figure 11B; par. 0064, 0094) discloses that the upper protruding parts 28, 100 are not necessarily formed all around the upper end of the body part 50.  Such a configuration is explicitly depicted in figure 11 A, which shows that In between the corners there is formed a notched part from 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737